UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6259


CHARLES JORDAN, a/k/a        Charles    Everette   Jordan,    a/k/a
Charles E. Jordan,

                Petitioner - Appellant,

          v.

HENRY   MCMASTER,    AG;    WARDEN     BROAD   RIVER   CORRECTIONAL
INSTITUTION,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (8:09-cv-00051-CMC)


Submitted:   May 20, 2010                       Decided:     May 28, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Jordan, Appellant Pro Se.     Donald John Zelenka, Deputy
Assistant   Attorney  General,   Melody   Jane  Brown,  Assistant
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Charles Jordan, a state prisoner, seeks to appeal the

district        court’s     order     accepting        the      recommendation            of       the

magistrate        judge     and    denying      relief     on     his    28    U.S.C.      § 2254

(2006)    petition,         which    the    district       court      construed      as        a    28

U.S.C. § 2241          (2006)      petition.         The    order       is    not   appealable

unless      a    circuit       justice     or   judge      issues       a     certificate           of

appealability.         28 U.S.C. § 2253(c)(1) (2006).                        A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                            28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this     standard          by       demonstrating            that

reasonable        jurists         would    find      that       the      district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                          When the district court

denies      relief        on      procedural        grounds,        the       prisoner          must

demonstrate        both     that     the     dispositive          procedural        ruling          is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                         Slack, 529 U.S. at 484-85.

We   have       independently       reviewed        the    record       and    conclude         that

Jordan has not made the requisite showing.                          Accordingly, we deny

a    certificate       of      appealability        and    dismiss       the    appeal.             We

dispense        with    oral       argument      because        the     facts       and        legal

                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3